Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 07/25/2022.  These drawings are accepted.
Specification
The specification was received on 07/25/2022.  This specification is accepted.
Allowable Subject Matter
Claims 1-12, 14-18 and 27-35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: With respect to claim 1, the prior art of record does not teach or render obvious a dental surgical guide including  at least one hydraulically activated valve disposed at least partially within the spout and in fluid communication with the irrigant port, the hydraulically activated valve having a housing disposed at least partially within the formed prosthesis and an activator extending from the housing and disposed within the tool alignment pathway, wherein deposition of the surgical tool through the guide sleeve disposes the activator into the housing permitting the flow of irrigant from the irrigant port through the hydraulically activated valve, in combination with the elements set forth in the claim. 

With respect to claims 4 and 18, the prior art of record does not teach or render obvious a dental surgical guide including  at least one springless valve proximate to and below  each guide sleeve and in fluid communication with the irrigant port, the springless valve having a housing disposed at least partially within the surgical template with an aperture and an activator protruding from the aperture and partially disposed within the tool alignment pathway, wherein deposition of the surgical tool through the guide sleeve disposes the activator into the housing permitting the flow of irrigant from the irrigant port through the springless valve; and at least one drain port structured and arranged to remove irrigant from below the guide sleeve, in combination with the elements set forth in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772 

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772